Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 17/816,751 has a total of 20 claims pending in the application; there are 3 independent claim and 17 dependent claims, all of which are ready for examination by the examiner.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. 2001.06(b) and 37 C.F.R. 1.98(d), since the instant application has been identified as a continuation application of an earlier filed application and is relied upon for an earlier filing date under 35 U.S.C. 120, the examiner has reviewed the prior art cited in the earlier related application as required by M.P.E.P. 707.05 and 904 and as stated in M.P.E.P. 2001.06(b), no separate citation of the same prior art need be made by the applicants in the instant application.

INFORMATION CONCERNING IDS:
The information disclosure statement (IDS) submitted on 08/02/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

INFORMATION CONCERNING FOREIGN PRIORITY:
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 12/02/2019.
INFORMATION CONCERNING CLAIMS:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2.	The independent claim 21, in part, recites the limitation:
“wherein the first information includes which one of the plurality of controllers is assigned to process a third key and a third value”
It is not clear what the information includes. Claims 22-27 are rejected by virtue of their dependency from the independent claim 1. 


2.	Claims 21-27 are rejected because of improper antecedent basis for this limitation in the claims.
3.	Claims 21 recites the limitation "a second controller" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claims 22-27 are rejected by virtue of their dependency from the independent claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 21-22 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,429,295 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim a of the current application recites process a fourth key-value pair. However, adding processing additional key-value pair similar being processed by one of a plurality controllers does not make the claim patentably distinct from each.

5.	Claims 21-22 and 24 of instant application (Application No. 17/816,751) are compared to claim 1 of Patent No. 11,429,295 B2 in the following table:

US Patent 11,429,295 B2
US Application 17/816,751
1. A storage device comprising: 



a first controller assigned to process a first key-value pair including a first key and a first value corresponding to the first key; 
a second controller assigned to process a second key-value pair including a second key and a second value corresponding to the second key; and a nonvolatile memory configured to store the first key, the second key, the first value, and the second value, 
wherein information indicates whether a controller, assigned for processing a next key-value pair after processing at least one of the first key-value pair or the second key-value pair, is the second controller or the first controller, wherein the information is included in the at least one of the first key-value pair or the second key-value pair.
21. A storage device comprising: 
a nonvolatile memory; and a plurality of controllers including a first controller and a second controller, wherein 
the first controller is configured to receive a first key, a first value corresponding to the first key, and first information, wherein 
a second controller is configured to receive a second key, a second value corresponding to the second key, and second information, 



wherein the first information includes which one of the plurality of controllers is assigned to process a third key and a third value, wherein the third key and the third value are processed after the first key and the first value are processed, no other key being processed between the first key and the third key, 
wherein the second information includes which one of the plurality of controllers is assigned to process a fourth key and a fourth value, and wherein the fourth key and the fourth value are processed after the second key and the second value are processed, no other key being processed between the second key and the fourth key.
1. A storage device comprising: a first controller assigned to process a first key-value pair including a first key and a first value corresponding to the first key; a second controller assigned to process a second key-value pair including a second key and a second value corresponding to the second key; and 
a nonvolatile memory configured to store the first key, the second key, the first value, and the second value, 
wherein information indicates whether a controller, assigned for processing a next key-value pair after processing at least one of the first key-value pair or the second key-value pair, is the second controller or the first controller, wherein the information is included in the at least one of the first key-value pair or the second key-value pair.
22. The storage device of claim 21, 




wherein the nonvolatile memory stores the first key, the second key, the first value, and the second value.



1. A storage device comprising: a first controller assigned to process a first key-value pair including a first key and a first value corresponding to the first key; a second controller assigned to process a second key-value pair including a second key and a second value corresponding to the second key; and 
a nonvolatile memory configured to store the first key, the second key, the first value, and the second value, 
wherein information indicates whether 

a controller, assigned for processing a next key-value pair after processing at least one of the first key-value pair or the second key-value pair, is the second controller or the first controller, wherein the information is included in the at least one of the first key-value pair or the second key-value pair.
24. The storage device of claim 21, wherein:











the plurality of controllers include 
a third controller, and the third controller processes the third key and the third value right after the first controller processes the first key and the first value.


Allowable Subject Matter
6.	Claims 28-40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
7.	The prior art of record does not teach or suggest the distinct features “after the first controller processes the first key and the first value, the second controller is configured to process the second key and the second value, based on information indicating that the second controller is assigned to process the second key and the second value after the first key and the first value are processed”, recited in the independent claim 28. Claims 29-34 are dependent from claim 28.

8.	The prior art of record does not teach or suggest the distinct features “wherein the storage device receives a plurality of key-value pairs including a first pair and a second pair, wherein each of the plurality of key-value pairs are processed by a corresponding controller among the plurality of controllers, and wherein the first controller is configured to process the first pair, and the second controller is configured to process the second pair”, recited in the independent claim 35. Claims 36-40 are dependent from claim 28.

Conclusion
The prior art made of record and not relied upon are as follows:
1. GOVINDARAJU et al. (US 20180107525 A1).
2. Berton et al. (US 20040143644 A1).
3. Stowe et al. (US 20120330908 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HASHEM FARROKH/Primary Examiner, Art Unit 2135                                                                                                                                                                                                        December 17, 2022